Exhibit 10.4

CALIFORNIA JUDICIAL REFERENCE AGREEMENT

This California Judicial Reference Agreement (“Agreement”) is entered into by
Kennedy-Wilson, Inc., a Delaware corporation (“Borrower”), and Kennedy-Wilson
Holdings, Inc., a Delaware corporation (“Guarantor”), U.S. Bank National
Association, a national banking association, as agent for the “Lenders” pursuant
to the Loan Agreement described below (“Agent”), U.S. Bank National Association,
a national banking association, as a Lender (“U.S. Bank”), and East-West Bank, a
California banking corporation, as a Lender (“East-West Bank”, and collectively
with Agent and U.S. Bank, the “Bank”), in connection with any existing financing
(other than consumer purpose financing) (“Financing”) evidenced, secured and/or
supported by one or more promissory notes, loan agreements, security agreements,
mortgages/deeds of trust, guaranties and/or other documents signed by the
undersigned parties, including without limitation that certain Revolving Loan
Agreement dated as of even date herewith between Borrower, Agent, U.S. Bank and
East-West Bank (the “Loan Agreement”), and any documents executed in connection
therewith (said promissory notes and such other agreements, together with
amendments, modifications, substitutions and replacements thereto, are
hereinafter referred to as the “Loan Documents”).

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto (collectively, the “Parties”) agree as
follows:

1. Any and all disputes, claims and controversies arising out of the Loan
Documents or the transactions contemplated thereby (including, but not limited
to, actions arising in contract or tort and any claims by a Party against any
Bank related in any way to the Financing) (individually, a “Dispute”) that are
brought before a forum in which pre-dispute waivers of the right to trial by
jury are invalid under applicable law shall be subject to the terms of this
Agreement in lieu of the jury trial waivers otherwise provided in the Loan
Documents.

2. Any and all Disputes shall be heard by a referee and resolved by judicial
reference pursuant to California Code of Civil Procedure Sections 638 et seq.

3. The referee shall be a retired California state court judge. The Parties
shall not seek to appoint a referee that may be disqualified pursuant to
California Code of Civil Procedure Section 641 or 641.2 without the prior
written consent of all Parties.

4. If the Parties are unable to agree upon a referee within ten (10) calendar
days after one Party serves a written notice of intent for judicial reference
upon the other Party or Parties, then the referee will be selected by the court
in accordance with California Code of Civil Procedure Section 640(b).

5. The referee shall render a written statement of decision and shall conduct
the proceedings in accordance with the California Code of Civil Procedure, the
Rules of Court, and California Evidence Code, except as otherwise specifically
agreed by the parties and approved by the referee. The referee’s statement of
decision shall set forth

 

-1-



--------------------------------------------------------------------------------

findings of fact and conclusions of law. The decision of the referee shall be
entered as a judgment in the court in accordance with the provisions of
California Code of Civil Procedure Sections 644 and 645. The decision of the
referee shall be appealable to the same extent and in the same manner that such
decision would be appealable if rendered by a judge of the superior court.

6. Nothing in this Agreement shall be deemed to apply to or limit the right of
Agent (on behalf of any Bank) (a) to exercise self help remedies such as (but
not limited to) setoff, or (b) to foreclose judicially or nonjudicially against
any real or personal property collateral, or to exercise judicial or nonjudicial
power of sale rights, (c) to obtain from a court provisional or ancillary
remedies (including, but not limited to, injunctive relief, a writ of
possession, prejudgment attachment, a protective order or the appointment of a
receiver), or (d) to pursue rights against a Party in a third-party proceeding
in any action brought against any Bank (including actions in bankruptcy court).
Agent (on behalf of any Bank) may exercise the rights set forth in the foregoing
clauses (a) through (d), inclusive, before, during or after the pendency of any
judicial reference proceeding. Neither the exercise of self help remedies nor
the institution or maintenance of an action for foreclosure or provisional or
ancillary remedies or the opposition to any such provisional remedies shall
constitute a waiver of the right of any Party, including, but not limited to,
the claimant in any such action, to require submission to judicial reference the
merits of the Dispute occasioning resort to such remedies. No provision in the
Loan Documents regarding submission to jurisdiction and/or venue in any court is
intended or shall be construed to be in derogation of the provisions in any Loan
Document for judicial reference of any of Dispute.

7. If a Dispute includes multiple claims, some of which are found not subject to
this Agreement, the Parties shall stay the proceedings of the Disputes or part
or parts thereof not subject to this Agreement until all other Disputes or parts
thereof are resolved in accordance with this Agreement. If there are Disputes by
or against multiple parties, some of which are not subject to this Agreement,
the Parties shall sever the Disputes subject to this Agreement and resolve them
in accordance with this Agreement.

8. During the pendency of any Dispute which is submitted to judicial reference
in accordance with this Agreement, each of the Parties to such Dispute shall
bear equal shares of the fees charged and costs incurred by the referee in
performing the services described in this Agreement. The compensation of the
referee shall not exceed the prevailing rate for like services. The prevailing
party shall be entitled to reasonable court costs and legal fees, including
customary attorney fees, expert witness fees, paralegal fees, the fees of the
referee and other reasonable costs and disbursements charged to the party by its
counsel, in such amount as is determined by the Referee.

9. In the event of any challenge to the legality or enforceability of this
Agreement, the prevailing Party shall be entitled to recover the costs and
expenses from the non-prevailing Party, including reasonable attorneys’ fees,
incurred by it in connection therewith.

 

-2-



--------------------------------------------------------------------------------

10. THIS AGREEMENT CONSTITUTES A “REFERENCE AGREEMENT” BETWEEN OR AMONG THE
PARTIES WITHIN THE MEANING OF AND FOR PURPOSES OF CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638.

Dated: August 5, 2010

“GUARANTOR”

KENNEDY-WILSON HOLDINGS, INC.,

a Delaware corporation

 

By:     Name:     Title:     By:     Name:     Title:    

“BORROWER”

KENNEDY-WILSON, INC.,

a Delaware corporation

 

By:     Name:     Title:     By:     Name:     Title:    

“AGENT”

U.S. BANK NATIONAL ASSOCIATION,

a national banking association, as Agent

 

By:     Name:     Title:    

 

-3-



--------------------------------------------------------------------------------

“U.S. BANK”

U.S. BANK NATIONAL ASSOCIATION,

a national banking association, as a Lender

 

By:     Name:     Title:    

“EAST-WEST BANK”

EAST-WEST BANK,

a California banking corporation, as a Lender

 

By:     Name:     Title:    

 

-4-